                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

Anthony D. Williams,             )                Case No. 1:16-cv-3043-DCC
                                 )
                Plaintiff,       )
                                 )
v.                               )                            ORDER
                                 )
Mrs. Bennett,                    )
                                 )
                                 )
                Defendant.       )
________________________________ )

       Pending before the Court is Plaintiff’s motion to reconsider the Court’s Order, ECF

No. 176, adopting in part and declining to adopt in part the Report and Recommendation

(“Report”) of the United States Magistrate Judge, ECF No. 171. ECF No. 189. Defendant

filed a response in opposition. ECF No. 197. Having carefully considered the motions,

the response, the record, and the applicable law, it is the judgment of the Court that

Plaintiff’s motion is granted in part, denied in part, and held in abeyance in part.

                                     BACKGROUND

       United States Magistrate Judge Shiva V. Hodges issued a Report recommending

Defendant’s motion for summary judgment be granted. ECF No. 171. Plaintiff filed

objections. ECF No. 175. On August 30, 2018, this Court entered an Order adopting in

part and declining to adopt in part the recommendation of the Report; the Court granted

summary judgment in favor of Defendants with respect to all claims except for Plaintiff’s

claim for excessive force against Ms. Bennett. ECF No. 178.


                                              1
                          APPLICABLE LAW AND ANALYSIS

Rule 59(e)

       Rule 59 of the Federal Rules of Civil Procedure allows a party to seek an alteration

or amendment of a previous order of the court. Fed. R. Civ. P. 59(e). Under Rule 59(e),

a court may “alter or amend the judgment if the movant shows either (1) an intervening

change in the controlling law, (2) new evidence that was not available at trial, or (3) that

there has been a clear error of law or a manifest injustice.” Robinson v. Wix Filtration

Corp., 599 F.3d 403, 407 (4th Cir. 2010); see also Collison v. Int'l Chem. Workers Union,

34 F.3d 233, 235 (4th Cir. 1994). It is the moving party's burden to establish one of these

three grounds in order to obtain relief. Loren Data Corp. v. GXS, Inc., 501 F. App’x 275,

285 (4th Cir. 2012). The decision whether to reconsider an order under Rule 59(e) is

within the sound discretion of the district court. Hughes v. Bedsole, 48 F.3d 1376, 1382

(4th Cir. 1995). A motion to reconsider should not be used as a “vehicle for rearguing the

law, raising new arguments, or petitioning a court to change its mind.” Lyles v. Reynolds,

C/A No. 4:14-1063-TMC, 2016 WL 1427324, at *1 (D.S.C. Apr. 12, 2016) (citing Exxon

Shipping Co. v. Baker, 554 U.S. 471, 485 n.5 (2008)).

The Court’s Review

       FTCA Claims

       The Court held a hearing by telephone with respect to whether Plaintiff should be

permitted to conduct limited discovery regarding his FTCA claims. For the reasons stated

in that hearing, the Court will permit limited discovery of this issue. Plaintiff’s motion is



                                             2
granted with respect to his request to conduct discovery. The motion is held in abeyance

with respect to his remaining FTCA claims.

       Deliberate Indifference to Serious Medical Needs

       Plaintiff asserts that the Court erred in granting summary judgment with respect to

his claim of deliberate indifference to serious medical needs against Dr. Onuoha. In

support of his argument, Plaintiff attaches the affidavits of six other inmates and

incorporates his prior affidavits.    Defendants argue that these affidavits were not

previously offered in opposition to the motion for summary judgment. While the Court

agrees that they were not offered in Plaintiff’s response in opposition to the motion for

summary judgment, these affidavits were in the record and were considered by the Court.

Accordingly, the Court will address them.

       Upon review of the proffered affidavits from inmates other than Plaintiff, the Court

finds that these affidavits do not require reconsideration of its prior ruling. The affidavits

mostly relate to the death of another inmate, allegedly from a lack of adequate medical

care, or complaints by those individuals regarding their medical treatment. No inmate

offers any information with respect to Plaintiff’s treatment.

       With respect to Plaintiff’s remaining exhibits, the Court incorporates its prior

discussion and the Magistrate Judge's prior discussion of the medical evidence in the

record. Plaintiff’s allegations that he was denied adequate medical treatment are not

supported by the record. The records indicate that Plaintiff was consistently treated and

was referred to pain management counseling. As previously stated in this case, Plaintiff

is entitled to a certain minimum level of medical treatment, not his choice of treatment.

                                              3
Accordingly, the motion for reconsideration is denied with respect to Plaintiff’s deliberate

indifference to serious medical needs claim.1

         Eighth Amendment Claims

         Plaintiff argues that the Court erred in granting summary judgment with respect to

his conditions of confinement and failure to protect claims.2         Plaintiff asserts that

alternative remedies are insufficient and that his claim should be considered under

Bivens.       Specifically, Plaintiff contends that the FTCA does not bar a claim from

proceeding under Bivens. The Court agrees that the availability of the FTCA does not

act as a strict bar to a Bivens claim; however, particularly in light of the Supreme Court’s

recent ruling in Ziglar v. Abassi, 137 S.Ct. 1843 (2017), and the Fourth Circuit’s decision

in Attkisson v. Holder, 2019 WL 1292886 (4th Cir. 2019), the Court reiterates that the

availability of the FTCA suggests caution in allowing the same claim to proceed in the

Bivens context. As explained more fully in the Magistrate Judge's Report and this Court’s

prior order, the availability of alternative remedies to address the party’s claim may

alone limit the power of the judiciary to infer a Bivens claim. Ziglar, 137 S.Ct. at

1858. The Ziglar Court held that the special factor “inquiry must concentrate on

whether the Judiciary is well suited, absent congressional action or instruction, to



         1
             The Court denies Plaintiff’s request to conduct discovery with respect to this
claim.

         2
         To the extent he attempts to recategorize these as subparts of a claim for
deliberate indifference to serious medical needs, the Court disagrees and declines to
realign his claims in this way.

                                               4
consider and weigh the costs and benefits of allowing a damages action to

proceed.” The Court cautioned that in assessing whether Congress or the courts

should determine whether to provide a damages remedy, “[t]he answer most often

will be Congress.” Id. at 1857.

       Plaintiff also takes issue with the grouping of his claims. However, upon review of

the Magistrate Judge's Report, the Court finds that this grouping of claims was an efficient

way to discuss Plaintiff’s lengthy claims. They were so grouped because, under the Ziglar

framework, these claims represent new Bivens contexts.3 Accordingly, these claims were

subject to the same analysis.4

                                      CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion for Reconsideration of the Order

entered on August 30, 2018 [189] is granted in part, denied in part, and held in abeyance

in part.


       IT IS SO ORDERED.

                                                        s/Donald C. Coggins, Jr.
                                                        United States District Judge
April 16, 2019
Spartanburg, South Carolina




       3
        To the extent Plaintiff argues that these claims are similar enough to prior Bivens
claims that they do not present a new context, the Court disagrees.

       4
         Plaintiff seeks reconsideration of his conditions of confinement and failure to
protect claims; the Court ruled on these claims and restates its discussion without further
comment.

                                             5
